DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 06, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (EP 1089373 A1) in view of Kim (US 2006/0115720 A1). Hereinafter referred to as Fukuda and Kim.
Regarding claim 1, Fukuda discloses a battery module (“sealed battery pack” [0016]) comprising:
a plurality of rechargeable battery cells arranged in a row (“plurality of cells 2 are disposed… into an integrated case” [0016] in which is referred to as “prismatic cases” [0018] 14 Fig. 5);

a fluid path plate that is provided between two immediately adjacent ones of the battery cells (“step-like partitions” [0030] 51 Fig. 10), and forms a cooling passage through which a coolant flows from the first cooling channel to the second cooling channel (“the step-like partitions 51 function as flow-alignment ribs for forming the meandering flow passages 40 in the coolant passages 21” [0035]),
wherein the fluid path plate comprises a guide member configured to guide the coolant flow from an inlet of the fluid path plate, is communicated with the first cooling channel (57 Fig. 11B which communicates with the incoming flow provided by the first cooling channel or the 35 on the left hand side of the battery module as indicated by Fig. 15A, “re-circulation passages” [0032]) to an outlet of the fluid path plate, is communicated with the second cooling channel (56 Fig. 15B which communicates with the outgoing flow provided by the second cooling channel or the 35 on the right hand side of the battery module as indicated in Fig. 15A, “Branched flow passages” [0032]),
wherein the guide member comprises a plurality of curved ribs (Figs. 10 and 12-13 show that step-like partitions 51 have a curved structure, and “function as flow-alignment ribs” [0030]) connected in a network structure (via cooling box 3 as indicated in Fig. 10), and
wherein portions of the fluid path plate other than the guide member are openings extending through the fluid path plate (Fig. 10), the openings being open to the two immediately adjacent ones of the battery cells such that the coolant directly contacts the two immediately adjacent ones of the battery cells ([0032] where the different “cut-outs” and “openings” create 
Fukuda does not disclose that the guide member comprises of a plurality of circular members connected in a network connection structure.
However, Kim discloses a battery module ([0034]) comprising a plurality of rechargeable battery cells arranged in a row (11n Fig. 1, “unit batteries” [0035]), a fluid path plate that is provided between two immediately adjacent ones of the battery cells (“Barrier ribs” [0036], 20n Fig. 1), and forms a cooling passage through which a coolant flows from a first cooling channel to a second cooling channel (“air entering the battery module 10 through the inlet 12a… exits through the outlet 12b. During this process, the air passes through the barrier ribs 20” [0040]). Kim also discloses that the fluid path plate comprises a guide member (“barrier ribs” [0041], 20 Fig. 2 which is comprised of “supporting bar 22” and “protrusions 21” [0041] and “effectively forms channels, or flow paths, through regions defined between the protrusions 21, thereby containing and directing air to cool the unit batteries” [0043]) configured to guide the coolant flow from an inlet of the fluid path plate that is in communication with the first cooling channel to an outlet of the fluid path plate that is in communication with the second cooling channel (Fig. 15), and wherein portions of the fluid path plate other than the guide member are openings extending through the fluid path plate (“the protrusions 21 may each be substantially surrounded by free space” [0041], 21 Figs. 2 and 15), the openings being open to the two immediately adjacent ones of the battery cells such that the coolant directly contacts the two immediately adjacent ones of the battery cells (“Thus, the plurality of protrusions, when in place between, and in contact with, the side surfaces of the respective adjacent unit batteries, may form a plurality of 
	Therefore, it would have been obvious for a person of ordinary skill in the art to add a plurality of circular members connected in a network connection structure to the guide member of the fluid path plate of Fukuda in view of Kim because the two structures of the plurality of curved ribs and the plurality of circular members function for the same purpose of guiding the coolant flow from an inlet to an outlet of the fluid path plate, and therefore forming a third guide member from the two could still be used for the same purpose (see MPEP 2144.06 Section I). The person of ordinary skill would then be able to provide additional support to the plurality of curved ribs and the plurality of circular members, and achieve a regular pattern of the plurality of circular members, such as a staggered array that defines angles between three circular members, that enables the skilled artisan to design an overall direction and therefore control of the flow of the cooling medium.
Regarding claim 2, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the guide member further comprises a center pin that extends toward a center of the fluid path plate from a part of the fluid path plate, which is disposed between the inlet and the outlet of the fluid path plate (figure below representing the modification of Fukuda in view of Kim indicates that the upper boundary created by 57 of the curved ribs and the top row of the arranged plurality of circular members is now where both an 

    PNG
    media_image1.png
    759
    679
    media_image1.png
    Greyscale

Regarding claim 3, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the center pin comprises a rounded tip (attached figure above that represents the fluid path plate of modified Fukuda where the center pins have rounded tips).
Regarding claim 4, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the center pin has a first length (attached figure above where the center pins extends to the center or about half the length of the fluid path plate), and

Modified Fukuda does not disclose that the ratio of the first length to the second length is either 1:2 or 1:3.
	Modified Fukuda discloses that cooling of the battery cells from the fluid path plate occurs at all of the surfaces of the battery cells (Fukuda [0035]) and that substantially the entire surface of the surfaces of the battery cells are cooled (Fukuda [0028]). Therefore, a person of ordinary skill in the art would be able to recognize that the fluid path plate conforms to the surface area and dimensions of the wide surface battery cells where the fluid path plate is disposed, and that the ratio of the first length to second length of 1:2 or 1:3 indicates that the second length is longer than the first length. The person of ordinary skill would also then recognize that the fluid path plate would inherit the dimension of the wide surface of the battery cell such that its width is longer than its height and that it is specifically designed for battery cells of this dimension. However, MPEP 2144.04 Section IV, 2nd paragraph, states that when “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 5, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the circular members are disposed close to the 
Regarding claim 6, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and that the outermost locations for the inlet and the outlet are along the width of the fluid path plate and the battery cell (attached figure above).
Modified Fukuda does not disclose that the inlet and outlet ports are disposed on a long side of the cooling plate.
Modified Fukuda discloses that cooling of the battery cells from the fluid path plate occurs at all of the surfaces of the battery cells (Fukuda [0035]) and that substantially the entire surface of the surfaces of the battery cells are cooled (Fukuda [0028]). Therefore, a person of ordinary skill in the art would be able to recognize that the fluid path plate conforms to the surface area and dimensions of the wide surface battery cells where the fluid path plate is disposed, and that the ratio of the first length to second length of 1:2 or 1:3 indicates that the second length is longer than the first length. The person of ordinary skill would also then recognize that the fluid path plate would inherit the dimension of the wide surface of the battery cell such that its width is longer than its height and that it is specifically designed for battery cells of this dimension. However, MPEP 2144.04 Section IV, 2nd paragraph, states that when “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 8, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the battery cell and the fluid path plate are formed in the shape of a prism (“prismatic cases” [0018]).
Regarding claim 9, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 8 above, and wherein the guide member is divided into two parts having the same contour of the fluid path plate (attached figure representing modified Fukuda above where the shapes and forms of the left side and the right side of the fluid path plate, which are opposite from one another with respect to the indicated outlet, are the same), and the two parts of the guide member are disposed to be symmetrical to each other with respect to an axis extended from the side where the inlet and the outlet are disposed (attached figure above representing modified Fukuda above where the left side and the right side are symmetric and mirror images of each other).
Regarding claim 10, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and further comprising a frame that surrounds the fluid path plate (Fukuda Fig. 2 via cooling box “3” and middle lid “4” such that “coolant passages are formed by causing the various cell cases to communicate with each other between the sides of the cells and the inner walls on both sides of the cooling box in the direction in which the cells are disposed, so all of the sides of the cells, including those between the cells can be forcibly cooled with a coolant that flows through the coolant passages” Fukuda [0037]).
Regarding claim 11
Regarding claim 12, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 11 above, and wherein the sealing member comprises a non-conductive resin member or a steel plate (Fukuda [0017] “the outer lid… and so forth are made of synthetic resin”).
Regarding claim 13, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 11 above, and further comprising an exhaust gas area on the sealing member (Fukuda [0016] “outlet orifice… [is] integrally mounted at the… ends of the outer lid 5”, Fig. 2).
Regarding claim 14, modified Fukuda discloses a vehicle comprising the battery module disclosed in claim 1 above (Fukuda [0016] “The sealed battery pack 1… can be used to advantage as a drive power source for an electric vehicle”).
Regarding claim 15, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 10 above, and wherein the frame directly contacts the two immediately adjacent ones of the battery cells (Fukuda [0027] “the cells 2 are welded and integrally joined together to create an integrated batter case, which is inserted into the cooling box”, and Fig. 4 indicates a direct contact of the cooling box 3 with the battery cells 14).
Regarding claim 16, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 2 above, and wherein the center pin directly contacts the two immediately adjacent ones of the battery cells (Fukuda [0031] “The thickness of the step-like partitions 51 is set to be substantially the same as the spacing between the cases”, which implies a tight fit and therefore direct contact between the fluid path plate and the two immediately adjacent ones of the battery cells).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (EP 1089373 A1) in view of Kim (US 2006/0115720 A1) as applied to claim 1 above, and further in view of Obasih et al (US 2016/0093929 A1). Hereinafter referred to as Obasih.
Regarding claim 7, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, but does not disclose comprising a housing in which the first cooling channel and the second cooling channel are disposed in a bottom thereof.
However, Obasih discloses a battery module (20 Fig. 3, “lithium ion… battery module” [0042]) comprising a plurality of rechargeable battery cells arranged in a row (30 Fig. 3, “a number of individual electrochemical cells” [0046]), and a first cooling channel and a second cooling channel that are arranged in one side of the row (174 and 176 Fig. 14, “first segments” and “second segments” [0065], which comprises a general “fluid guide assembly 69” [0065]). Obasih teaches the battery module comprising a housing (31 Fig. 14, [0065]) in which the first cooling channel and the second cooling channel are disposed in a bottom thereof (Fig. 14, “the fluid guide assembly 69 includes the bottom inlet 132 proximate to the same end 40 of the housing 31 that includes the fan 68” [0065]), and that this configuration provides a more even heat extraction from the base ends of the battery cells by having a first pass through of the cooling medium through the first channel to heat up the cooling medium as it travels from one end of the housing to the other end and a second pass through of the cooling medium through the second channel to receive more heat as the cooling medium travels from the other end of the housing to the one end of the housing ([0066]). Obasih teaches that this arrangement reduces a thermal gradient that arises in the direction that the row of battery cells is arranged (direction 114” [0066] Fig. 14) in the battery module ([0066]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721